Citation Nr: 0601523	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  99-20 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
Wolff-Parkinson-White (WPW) syndrome.

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brain K. Zellner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1942 to September 
1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania (during 
the pendency of this appeal the veteran moved and the claims 
folder was transferred to the jurisdiction of the Pittsburgh 
RO).  That decision had confirmed and continued the 30 
percent evaluation assigned to the veteran's WPW syndrome.  A 
September 1999 decision of the ROIC had denied entitlement to 
TDIU.

In November 2000, the veteran appeared at the ROIC in 
Philadelphia for a videoconference hearing before the 
undersigned.  A transcript of this hearing is in the claims 
folder.  The Board remanded the claim in February 2001 for 
further development.   In August 2004, this case was again 
remanded, in part, so that the RO could forward the case to 
the Director, Compensation and Pension Service, for an 
opinion.  This opinion was provided in June 2005.  In July 
2005, the veteran was sent a supplemental statement of the 
case (SSOC) which confirmed and continued the 30 percent 
evaluation for WPW syndrome, and continued the denial of 
TDIU.

The issue of entitlement to service connection for CAD is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Notification will be provided when 
further action is required on the part of the veteran.




Because the issue of entitlement to service connection for 
CAD is remanded herein, the issue of entitlement to TDIU must 
be deferred, since it is inextricably intertwined with the 
claim for service connection (TDIU is based upon service-
connected disabilities).  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).  


FINDINGS OF FACT

1.  From March 26, 1996, to January 11, 1998, the veteran's 
service-connected WPW syndrome was manifested by severe, 
frequent attacks.

2.  From January 12, 1998, the veteran's WPW syndrome has 
been manifested by more than four episodes of 
supraventricular tachycardia per year.


CONCLUSIONS OF LAW

1.  From March 26, 1996, to January 11, 1998, the criteria 
for an evaluation in excess of 30 percent for the service-
connected WPW syndrome were not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 7013 (1998 & 2005).

2.  From January 12, 1998, the criteria for an evaluation in 
excess of 30 percent for the service-connected WPW syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, DC 7010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for an increased evaluation for the service-
connected WPW syndrome on March 26, 1996.  The rating action 
of November 1996 denied an increased evaluation.  After that 
rating action was issued, the RO, in August and October 2001 
and in August 2002, provided notice to the claimant of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  In January 2003 and July 2005, he 
was sent SSOCs which included the provisions of 38 C.F.R. 
§ 3.159, the regulation which implemented the VCAA.  This 
notice included notification that the veteran could submit 
any evidence relevant to his claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least five different occasions (see above).  The Board 
had requested copies of the veteran's VA treatment records, 
which were obtained and associated with the claims folder.   
The veteran was afforded VA examinations to assess the degree 
of disability resulting from his service-connected WPW 
syndrome.  He has presented his contentions at a personal 
hearing.  Therefore, it is found that the veteran was aware 
of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relationship to the claim.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the applicable rating criteria are amended during the 
course of a claim and/or appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114.

The rating criteria for cardiovascular disorders were amended 
effective January 12, 1998, during the pendency of this 
matter.  The veteran was afforded notice of these changes in 
a September 1999 statement of the case (SOC).  Therefore, the 
Board may proceed with a decision on the merits of the claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old rating criteria, a 10 percent evaluation was 
warranted for infrequent attacks of paroxysmal tachycardia.  
A 30 percent evaluation required severe frequent attacks.  
See 38 C.F.R. Part 4, DC 7013 (1998).

Under the revised rating criteria, a 10 percent evaluation is 
warranted for supraventricular arrhythmias, with permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by 
electrocardiogram (ECG) or Holter monitor.  A 30 percent 
evaluation requires paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than 4 episodes per 
year documented by ECG or Holter monitor.  See 38 C.F.R. Part 
4, DC 7010 (2005).

III.  Factual background and analysis

A.  Schedular rating

The relevant evidence of record includes the July 1996 VA 
examination report.  The veteran indicated that if his 
tachycardia persisted for more than a few minutes, he was 
able to abort it by pressure on the carotid sinus or by 
inducing emesis.  He said he occasionally noted precordial 
discomfort during these episodes.  He was able to walk 
indefinitely on a level area, and he was able to walk up 
three flights of stairs without having chest pain or dyspnea.  
He did not note paroxysmal nocturnal dyspnea, except with an 
attack of tachycardia.  There was no edema and no syncope.  
His carotid pulses were normal.  No bruits were audible.  His 
heart beat was 56 beats per minute.  There was no edema 
present, and his peripheral pulses were full and normal.

On April 23, 1997, the veteran's private physician submitted 
a statement in which his 50-year history of dysarrhythmias 
was noted; these were not always apparent on ECG.  He was 
taking Verapamil for the dysarrhythmia and for hypertension.  
His heartbeat was at 76 times per minute, and was noted to be 
regular.  There were no carotid bruits.  He had both systolic 
and diastolic murmurs.  It was stated that the veteran had 
frequent rhythm disturbances which did not seem to bother 
him, although he was aware of them.

A stress echocardiogram conducted in May 1997 concluded that 
it was a nondiagnostic exercise stress test for ischemia, due 
to baseline ST-T abnormalities as well as inadequate heart 
rate response.  He had mild exertional chest pain during 
exercise with resolution in the recovery phase; normal 
hemodynamic blood pressure response; and mild antero-septal 
hypokinesis.  In June 1997, his physician noted that the 
veteran had significant coronary artery disease with 
occlusions.  A November 1997 echocardiogram noted an ejection 
fraction of 60 percent, with normal systolic function.

The veteran was examined by VA in February 1998.  He stated 
that since the 1940's, he had experienced on-and-off-again 
attacks of tachycardia.  He was taking Verapamil for 
hypertension, which also controlled his dysarrhythmia.   He 
offered no medical complaints.  He had some minor complaints, 
including feeling shaky and having numbness of the mouth 
following a cerebrovascular accident.  He stated that he was 
unable to sleep because he could hear his heart beat when he 
placed his head on the pillow.  The clinical evaluation noted 
that he had a rather bounding kind of pulse at the radial 
artery.  His peripheral pulses were present.  The 
auscultation of the heart showed an extra beat, displaced 
outside lateral to the midclavicular line.  Both heart sounds 
were heard.  He also had a Grade 2-6/4 systolic murmur; a 
murmur was also heard in the apical area.  The chest X-ray 
showed an enlarged heart and a prominent aortic knob.  There 
was no congestive heart failure.  The cardiogram showed sinus 
bradycardia with first degree AV block.  He also had left 
ventricular hypertrophy.  This was unchanged from studies 
conducted over the past 7 to 8 years.  The diagnoses were 
cardiac arrhythmia, WPW syndrome, and paroxysmal atrial 
tachycardia; as well as cardiac enlargement possibly due to 
aortic aneurysm and/or arteriosclerotic heart disease (ASHD).

VA outpatient treatment records noted in April 1999 that he 
still had palpitations, with no worsening of his chest pain 
or shortness of breath.  He had no syncope, and his neck 
showed no bruits.  A July 1999 echocardiogram showed 
moderately dilated left ventricle with moderately reduced 
systolic function, moderate hypertrophy with asymmetrical 
septal hypertrophy.  The ejection fraction was about 40 
percent.  In October 1999, he stated that he would be 
startled awake when his heart would start to race.  A 
November 1999 ECG found sinus bradycardia with a rate of 53 
and left ventricular hypertrophy.  In March 2001, he had leg 
swelling and shortness of breath; the examiner suspected an 
exacerbation of congestive heart failure, perhaps triggered 
by the Prednisone or antibiotics taken for bronchitis.  The 
congestive heart failure exacerbation resolved by April 2001.

A private physician noted the veteran's complaints in 
November 1999 that he had difficulty sleeping due to his 
nocturnal palpitations.  He was noted to have CAD, dilatation 
of the aortic root, and mild angina.  His heart displayed a 
regular rate and rhythm.  He also had systolic and diastolic 
murmurs.  

In November 2000, the veteran testified at a videoconference 
hearing before the undersigned.  The veteran stated that he 
was having palpitations on a daily basis.  He also indicated 
that he had not had a good night's sleep in over 40 years due 
to the palpitations.  He asserted that these palpitations had 
worsened over the past five years, and noted that over the 
past three years he had had to use Nitroglycerin.  His 
arrythmia could occur at any time, and did not appear to be 
precipitated by any particular activity.  These attacks would 
last anywhere from a few minutes to several hours.  He stated 
that they had interfered with his ability to work.  

A July 16, 2001, VA treatment note showed congestive heart 
failure.  On July 26, he denied syncope.  His heart rhythm 
was noted to be regular.  

A note from a private physician in September 2001 referred to 
a chest X-ray that had shown cardiomegaly and congestive 
heart failure.  The assessment was ascending aortic aneurysm, 
mitral valve disease, and severe CAD.  He had clinical heart 
failure.  An ECG showed borderline first degree AV block.

The veteran was afforded another VA examination in October 
2001.  The examination was intended to focus on the service-
connected WPW syndrome, although he was noted to also have 
CAD and aortic valve disease.  He had angina with exertion 
and with emotional stress.  A 1997 catheterization had noted 
good ventricular function.  Current ECGs did not show 
classical findings of WPW, but those in the past had.  He had 
been on a variety of anti-arrhythmia medications, most 
recently Verapamil.  He had been instructed on vagal 
maneuvers, which had been helpful in ending his episodes of 
presumed supraventricular tachycardia.  He had two types of 
complaints:  an irregular heartbeat which bothered him on a 
daily basis and a rapid regular tachycardia, which occurred 
about twice a week.  The examination of his neck noted no 
elevated veins and no bruits.  He had a classic murmur of 
aortic insufficiency, as well as a murmur of mitral 
regurgitation.  There were no gallops and the rhythm was 
regular.  The impression noted that he was quite symptomatic 
likely from a supraventricular tachycardia related to WPW 
syndrome.  

In October 2001, the veteran was hospitalized for congestive 
heart failure.  He had a history of aortic aneurysm, as well 
as two insufficient valves.  A catheterization showed severe 
left ventricular dysfunction, with an ejection fraction of 20 
percent.  It also showed 2+ aortic regurgitation and severe 
multivessel CAD.  

Private records showed the veteran's complaints in September 
2003 that he would get anxious, after which he would develop 
episodes of palpitations.  The assessment was WPW/valvular 
disease/CAD.  In December 2003, he complained of occasional 
palpitations.  There was no change in his reported symptoms.

In April 2004, the veteran was afforded a VA examination.  
The examiner had been asked to render an opinion as to an 
etiological relationship between his service-connected WPW 
syndrome and his diagnosed CAD.  The current state of his WPW 
was also reviewed.  The examiner undertook an exhaustive 
review of the claims folder.  This review indicated that the 
veteran suffered from both supraventricular tachycardia 
related to his service-connected WPW and ventricular 
premature contractions related to his CAD, valvular heart 
disease, and an impaired ejection fraction.  The examiner 
concluded that the veteran's CAD was not related to his WPW; 
therefore, the ventricular premature contractions were also 
not related to his service-connected WPW.  In addition, it 
was opined that the noted AV block was related to his CAD and 
not to his WPW; this was based upon ECG reports that showed a 
prolonged PR interval rather than a shortened interval (a 
shortened interval would be consistent with WPW).  In fact, 
the examiner noted that the medical literature indicated that 
most adults with WPW have normal hearts.  However, in this 
case, the veteran was noted to also have CAD and valvular 
disease, unrelated to his service-connected WPW syndrome.  

This case was then remanded so that the RO could consider 
submission of the veteran's claim to the Director, 
Compensation and Pension (C&P) Service, for evaluation, 
consistent with the Notes of DCs 7013 and 7015 (prior to 
January 12, 1998) and DCs 7010 and 7015 (after January 12, 
1998).  Because the evidence had shown the presence of AV 
block associated with arrhythmia, as well as cardiac disease, 
the case was referred to the Director in May 2005.  A 
response from the Director was received on June 13, 2005.  
After an extensive review of the evidence of record, the 
Director stated that - 

The available medical records indicate that since 
age 21, the veteran had episodes of 
supraventricular tachycardia.  Whether they were 
called PAT, 1st degree A-V block or partial WPW, 
the disorder manifested by episodes of rapid 
heartbeat lasting from seconds to minutes and 
stopped by carotid sinus pressure, which the 
veteran learned to do.  Supraventricular 
tachycardia is the most common type of arrhythmia 
seen in healthy individuals.  The veteran has 
hypertension since the mid 1960's and later 
developed cerebral atherosclerosis and had a stroke 
in 1983, aortic insufficiency and aortic root 
aneurysmal dilatation, multi-vessel coronary artery 
disease with angina and episodic congestive heart 
failure (CHF), renal insufficiency and anemia, 
osteoarthritis, gout, anxiety disorder and 
pulmonary hypertension.

The provided medical opinion did not find a 
relationship between service-connected 
supraventricular tachycardia and the veteran's 
atherosclerotic cardiovascular disease to include 
coronary artery disease with angina and CHF, 
stroke, aortic root aneurysm and aortic 
insufficiency.  The veteran also has nonservice-
connected arthritis, hypertension, renal 
insufficiency, anemia, gout and anxiety disorder.

This Service finds that the most appropriate DC for 
the veteran's arrythmia is 7010, as whatever name 
was given to his arrythmia it was of 
supraventricular origin.  DC 7015 is not for 
application, as the veteran may have 1st degree 
block which manifests by prolongation of P-R 
interval on EKG.  He has medically induced 
bradycardia (from medication to keep his heart rate 
down) and some premature ventricular contraction 
due to atherosclerotic cardiovascular disease.

We find that given the veteran's symptoms due to 
service-connected arrythmia, an evaluation above 
the currently assigned 30 percent is not in order.  
Additionally, an extraschedular evaluation for the 
arrythmia is also not in order, as it is not shown 
that is the cause of his inability to be gainfully 
employed.  

After a careful review of the evidence of record, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 30 percent for his service-connected WPW syndrome, 
under either the old or the new rating criteria.  The 
evidence of record indicates that the veteran is currently 
receiving the maximum amount of compensation warranted under 
both the old and the revised rating criteria for his service-
connected WPW.  See 38 C.F.R. Part 4, DC 7013 (1998) and DC 
7010 (2005).  The Board has considered the applicability of 
both the old and the revised DC 7015; however, the Director, 
Compensation and Pension Service stated, after a review of 
the entire claims folder, that DC 7015 is not applicable in 
this case, and the Board perceives no reason to question that 
determination.  While the veteran does have an AV block, this 
has been related to his nonservice-connected heart 
conditions, and not to his service-connected WPW.  After a 
complete review of the evidence of record, the Board concurs 
with the opinion of the C&P Service.  As a consequence, DC 
7015 cannot be considered in evaluating the veteran's claim 
for an increased evaluation for the service-connected WPW.

In summary, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for his service-
connected WPW syndrome.

B.  Extraschedular rating

Under 38 C.F.R. § 3.321(b)(1) (2004), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In this case, the record does not indicate that the service-
connected WPW has required frequent periods of 
hospitalization.  Nor does this condition, standing alone, 
cause marked interference with employment.  The veteran has 
suffered a cerebrovascular accident, which has rendered him 
unable to play musical instruments, which had been one source 
of employment.  He also suffers from anxiety, coronary artery 
disease, hypertension, arthritis, and renal insufficiency, 
all of which have adversely affected his employability.  As a 
consequence, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation based upon the service-connected 
WPW syndrome.

ORDER

An evaluation in excess of 30 percent for the service-
connected Wolff-Parkinson-White syndrome from March 26, 1996, 
to January 11, 1998, is denied.

An evaluation in excess of 30 percent for the service-
connected Wolff-Parkinson-White syndrome from January 12, 
1998, is denied.


REMAND

A rating action was issued in May 2004 that denied 
entitlement to service connection for coronary artery disease 
(CAD).  In June and July 2004, the veteran and his 
representative submitted notices of disagreement with this 
denial.  No statement of the case was provided to the veteran 
on this issue.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1998).

Accordingly, this case is REMANDED for the following:

1.  The veteran and his representative 
should be provided an appropriate 
statement of the case on the issue of 
entitlement to service connection for 
coronary artery disease.  They should be 
given an opportunity to respond.

2.  If (and only if) the veteran perfects 
the appeal by timely submitting a 
substantive appeal, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


